Walkek, J.,
concurring: Tbe original proceedings are pending in Craven Superior Court, and tbis action to enjoin tbe execution issued upon tbe judgment rendered therein is brought in Lenoir. Tbe judge merely finds as a fact that there was no service upon tbe plaintiff, but does not find that it appears affirmatively on tbe face of tbe Craven judgment there was no sucb service, and for all that does appear it may be and is very likely that the judge did not bave tbe original record before him at tbe time be made bis findings. If it appeared from tbe record that tbe plaintiff was served when in fact she was not, then by all our cases on tbe subject tbe only remedy is *509by motion in the cause to correct the record. Doyle v. Brown, 72 N. C., 393; Johnson v. Futrell, 86 N. C., 122; Sumner v. Sessoms, 94 N. C., 371. The judgment is presumed to have been rendered on proper service appearing in the record, until the contrary is shown. We cannot assume that a court will give a judgment against a party in a case where it appears on the face of the proceedings that there had been no service upon him, either actual or constructive, because no court can be presumed to render a void judgment. All things, on the contrary, are supposed to have been done regularly and according to the course and practice of the court. This being so, and it being admitted that there is a judgment upon which process had issued to subject the plaintiffs’ land to its satisfaction, we must act on the assumption that the record will show that the court proceeded regu-lariy, and that it appears upon the record that process was duly served in one form or another, and we are not at liberty to presume otherwise. This being so, the only remedy, upon reason and ample authority, for correcting the record and making it speak the truth, if it states the fact falsely, is by a motion in the cause itself for proper relief, where the court that rendered the judgment can find the fact for itself and enter the proper order if a mistake was committed. If we should allow this to be done by an independent action in another county, it would produce confusion and unseemly conflict between-the court rendering the judgment and some other court not having charge and control of the record, and it might also result in injustice, as even the most prudent person would search only the records of Craven County to find what judgments are docketed there, and would not consider it necessary that he should search the records of all the counties to ascertain if a judgment in Craven County had been impaired in an independent action or proceeding brought in some other county. This is no hardship on the defendant in the judgment, who alleges that he was not served with process, as when the motion is made in the proper court to correct the judgment or set it aside the court has the jurisdiction, upon application, to stay the execution which has been issued thereon, by a supersedeas or injunction, until the matter can be fully heard, the facts found in the orderly way, and the proper relief administered, if there has been irregular action by the court in the respect complained of by the petitioner. There is not the slightest danger of the plaintiff losing her land, or being prejudiced longer by the judgment condemning it to the payment of the assessment, if she will proceed with reasonable diligence in the manner indicated. Each court is the keeper of its own records, and can and will, on proper application, amend them so that they will actually speak the truth, and not merely import verity, which in law they do.